DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 9/1/2022, in which: claims 1-8, 10 are amended, claim 9 remains as filed originally, claims 11-35 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the radius" in line 31.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, line 33 (of marked up version) states “and can be used” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or required by the claim.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 1 recites the limitation "the radius" in line 34.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the radius" in 22.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, line 24 (of marked up version) states “and can be used” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or required by the claim.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 2 recites the limitation "the radius" in 24-25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the radius" in line 31.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, line 33 (of marked up version) states “and can be used” which renders the claim indefinite as it is unclear if the limitations of the claim are optional or required by the claim.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0110189) in view of Moskowitz (US 2015/0238028) and Cheng-Tien (US 5967360).

Regarding claim 1, Smith discloses a frame to hold a first planter in a second planter the frame comprising: at least two hangers (290) and at least two vertical members (26), each of the vertical members (26) attached to at least one of the hangers (290) on a first side (top) of the vertical members (26), and a bottom (at lower ring element 22) attached to a second side (bottom) of the each of the vertical members (26), wherein each of the hangers (290) further comprise a hook (Figs. 6E-6H) that is curved away (outward), wherein each of the hooks (290) circumscribe a mouth of the second planter (the hooks are capable of circumscribing the mouth of a second planter); wherein the bottom (at lower ring element 22) further comprises a first ring (22) along a horizontal plane and the bottom (at lower ring element 22), wherein the at least two hangers (290) further comprise four hangers ([0038] wherein the device can include a series of loops attached to or welded to the wire basket) and the at least two vertical members (26) further comprises four vertical members (26, Fig. 6A), wherein each of the hangers (290) is integral (via welding of the loops to the structure) with one of the vertical members (26), wherein the frame (20) further comprises a middle ring (middle ring element 22) selected from the group consisting of a first middle ring having a first diameter (middle ring element 22 has a diameter) and a second middle ring having a second diameter, the middle ring (22) being aligned along the horizontal plane (Fig. 6C) and the middle ring (22) being attached to each of the vertical members (26) to expand the radius (wherein the size of the middle ring is large enough to expand the upper portion of the frame, Fig. 6F) and a diameter of a pattern (Fig. 6H) of the hooks (290) that circumscribe the mouth of the second planter, and can be used to compress and expand the radius and a diameter of the mouth of the second planter to fit smaller openings (understood as optional), wherein the hangers (290), the vertical members (26), the bottom (at lower ring element 22) and the middle ring (middle ring element 22) are metal wire (wire basket), wherein an interior geometric size and an interior shape of the frame (20) is larger than an exterior geometric size and an exterior shape of the first planter (Fig. 7), but does not expressly disclose the hooks being curved downward from the first side of the vertical members and further comprising additional structure that comprises at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom.
However, Moskowitz discloses a similar plant holder device (Figs. 2-4) that have hooks (2, 4, 6, 8) that extend away and downward from the vertical members (10, 12, 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing hooks that extend downward from the vertical members, as taught by Moskowitz, for the purpose of attaching the frame structure to a larger planter device.
Cheng-Tien discloses a similar structure with a bottom ring element (12) that further comprises additional structure that comprises at least one cross-member (20, 22), wherein the at least one cross-member (20, 22) further comprises two equilateral cross-members (20, 22) that intersect each other in a center of the bottom (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom, as taught by Cheng-Tien, for the purpose of strengthening the frame structure to support a planter.

Regarding claims 2-3, Smith discloses a frame to hold a first planter in a second planter the frame comprising: at least two hangers (290) and at least two vertical members (26), each of the vertical members (26) attached to at least one of the hangers (290) on a first side (top) of the vertical members (26), and a bottom (at lower ring element 22) attached to a second side (bottom) of the each of the vertical members (26), wherein each of the hangers (290) further comprise a hook (Figs. 6E-6H) that is curved away (outward), wherein each of the hooks (290) circumscribe a mouth of the second planter (the hooks are capable of circumscribing the mouth of a second planter); wherein the bottom (at lower ring element 22) further comprises a first ring (22) along a horizontal plane and the bottom (at lower ring element 22) and wherein the frame (20) further comprises a middle ring (middle ring element 22) selected from the group consisting of a first middle ring having a first diameter (middle ring element 22 has a diameter) and a second middle ring having a second diameter, the middle ring (22) being aligned along the horizontal plane (Fig. 6C) and the middle ring (22) being attached to each of the vertical members (26) to expand the radius (wherein the size of the middle ring is large enough to expand the upper portion of the frame, Fig. 6F) and a diameter of a pattern (Fig. 6H) of the hooks (290) that circumscribe the mouth of the second planter, and can be used to compress and expand the radius and a diameter of the mouth of the second planter to fit smaller openings (understood as optional), but does not expressly disclose the hooks being curved downward from the first side of the vertical members and further comprising additional structure that comprises at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom.
However, Moskowitz discloses a similar plant holder device (Figs. 2-4) that have hooks (2, 4, 6, 8) that extend away and downward from the vertical members (10, 12, 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing hooks that extend downward from the vertical members, as taught by Moskowitz, for the purpose of attaching the frame structure to a larger planter device.
Cheng-Tien discloses a similar structure with a bottom ring element (12) that further comprises additional structure that comprises at least one cross-member (20, 22), wherein the at least one cross-member (20, 22) further comprises two equilateral cross-members (20, 22) that intersect each other in a center of the bottom (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom, as taught by Cheng-Tien, for the purpose of strengthening the frame structure to support a planter.

Regarding claim 4, Smith discloses wherein the at least two hangers (290) further comprise four hangers (([0038] wherein the device can include a series of loops attached to or welded to the wire basket) and the at least two vertical members (26) further comprises four vertical members (26, Fig. 6A).

Regarding claim 5, Smith discloses wherein each of the hangers (290) is integral (via welding of the loops to the structure) with one of the vertical members (26).

Regarding claim 6, Smith discloses wherein the frame (20) further comprises at least one middle ring (middle ring element 22) that further comprises second ring (22) along the horizontal plane and the middle ring (middle ring element 22) is attached to each of the vertical members (26).

Regarding claim 7, Smith discloses wherein each of the hangers (290), each of the vertical members (26), the bottom (at bottom ring element 22) and the middle ring (middle ring element 22) further comprise metal wire (wire basket).

Regarding claim 8, Smith discloses wherein an interior geometric size and an interior shape of the frame (20) is larger than an exterior geometric size and an exterior shape of the first planter (Fig. 7).

Regarding claim 9, Smith discloses wherein the interior geometric size and the interior shape of the frame is approximately the exterior geometric size and the exterior shape of the first planter (Fig. 1, wherein the planter is sized and shaped to be the same size and shape of the frame)

Regarding claim 10, Smith discloses frame comprising: at least two hangers (290); at least two vertical members (26), each of the vertical members (26) attached to at least one of the hangers (290) on a first side (top) of the vertical members (26); and a bottom (at lower ring element 22) attached to a second side (bottom) of the each of the vertical members (26), wherein the hangers (290) further comprise hooks (Figs. 6E-6H) that are curved away (outward), wherein the hooks (Figs. 6E-6H) are semicircular (half circle loops welded to the structure), wherein the bottom (at lower ring element 22) further comprises a first ring (22) along a horizontal plane and the bottom (at lower ring element 22), wherein the at least two hangers (290) further comprises four hangers ([0038] wherein the device can include a series of loops attached to or welded to the wire basket) and the at least two vertical members (26) further comprises four vertical members (26, Fig. 6A), wherein each of the hangers (290) is integral (via welding the loops to the frame) with one of the vertical members (26), wherein the frame (20) further comprises a middle ring (middle ring element 22) selected from the group consisting of a first middle ring having a first diameter (middle ring element 22 has a diameter) and a second middle ring having a second diameter, the middle ring (22) being aligned along the horizontal plane (Fig. 6C) and the middle ring (22) being attached to each of the vertical members (26) to expand the radius (wherein the size of the middle ring is large enough to expand the upper portion of the frame, Fig. 6F) and a diameter of a pattern (Fig. 6H) of the hooks (290) that circumscribe the mouth of the second planter, and can be used to compress and expand the radius and a diameter of the mouth of the second planter to fit smaller openings (understood as optional), wherein the hangers (290), wherein the vertical members (26), the bottom (at lower ring element 22) and the middle ring (middle ring element 22) are metal wire (wire basket), wherein an interior geometric size and an interior shape of the frame (20) is larger than an exterior geometric size and an exterior shape of a first planter (Fig. 7), but does not expressly disclose the hooks being curved downward from the first side of the vertical members and further comprising additional structure that comprises at least one cross-member, wherein the at least one cross- member further comprises two equilateral cross-members that intersect each other in a center of the bottom.
However, Moskowitz discloses a similar plant holder device (Figs. 2-4) that have hooks (2, 4, 6, 8) that extend away and downward from the vertical members (10, 12, 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing hooks that extend downward from the vertical members, as taught by Moskowitz, for the purpose of attaching the frame structure to a larger planter device.
Cheng-Tien discloses a similar structure with a bottom ring element (12) that further comprises additional structure that comprises at least one cross-member (20, 22), wherein the at least one cross-member (20, 22) further comprises two equilateral cross-members (20, 22) that intersect each other in a center of the bottom (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Smith, by providing at least one cross-member, wherein the at least one cross-member further comprises two equilateral cross-members that intersect each other in a center of the bottom, as taught by Cheng-Tien, for the purpose of strengthening the frame structure to support a planter.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the prior art fails to disclose “a middle ring selected from a group consisting of a first middle ring having a first diameter and a second middle ring having a second diameter, the middle ring being aligned with the horizontal plane, to expand the radius and a diameter of the pattern of the hooks that circumscribe the mouth, and can be used to compress and expand the radius and a diameter of the mouth to fit smaller openings”, examiner respectfully disagrees.  Smith teaches a frame structure with a middle ring (element 22) that is aligned on the horizontal plane (Fig. 6C) and the middle ring (element 22) being selected from a group consisting of a first middle ring having a first diameter (wherein the middle ring of Smith has a diameter as can be seen in all the figures) and a second middle ring having a second diameter.  Based on the language of the claim applicant has merely amended the claim to state that the ring has a diameter, which is taught by prior art Smith.  By applying a middle ring with a diameter to the frame structure as disclosed by Smith, the mouth is expanded (Fig. 6F).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, by applying a cross member to the bottom of the frame, the entire frame structure would be strengthened to handle heavier planters than if the device did not have a cross member. As stated above, it is within the knowledge generally available to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                       

/MONICA L PERRY/            Primary Examiner, Art Unit 3644